Title: From George Washington to Major General Horatio Gates, 3 November 1778
From: Washington, George
To: Gates, Horatio


  
    Sir
    Head Qrs [Fredericksburg, N.Y.] Nov. 3d 1778
  
  In my Letter of the 29th Ulto, I transmi<tted> you a Copy of a Resolution of Congress, directing the removal of the Convention Troops; a copy similar to which had been forwarded before to General Heath. By a Letter from him of the 28th, he asks whether it may not be best for their Heavy baggage to be sent by Water. It appea<rs> to me that it will, and it may be waterborne, as far as the falls of James river. If the Troops have flag Vessels of their own at Bosto<n,> or the Officers choose to provide ’em themselves, the baggage, except such as they may judge necessary to take with them, had better go in them; If otherwise, you will be pleased to direct proper ones to be provided for the occasion. In either case, it will be right for General Philips or Generals Riedsel and Hamilton, as well as yourself to sign & counters<ign> as circumstances may require, the passports which it will be necessary to furnish. I should also suppose it adviseable for One or more of their Quarter Masters to go with the Vessels. I have also written to General Heath upon the subject, in case this should find you still at Hartford.
  I am this minute favoured with your Letter of the 28th and regret the captivity of so good an Officer as Captain Goodall; but I cannot direct the Commissary to give him the preference, that you request. There are many other Officers of merit prisoners, who have experienced a much longer confinement. Were I to postpone their releasement—I should subject myself, at least, to their complaints—and to a charge of partiality. It has been a rule with me, which has never been deviated from by my order or consent in a single instanc<e,> to have prisoners exchanged, both Officers and privates, according to the priority of their captu<re,> as far as the circumstances of rank and number would apply; and this appears to me, to be founded in principles of equal justice—and the only one—that will or can give general satisfaction. I am sir Yr Most Obedt servt

  Go: Washington

